          Case: 3:20-cv-00178-jdp Document #: 7 Filed: 04/20/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN
                              MADISON DIVISION

 KRISTOPHER C. ROSCHE,

      Plaintiff,

 v.                                             Case No. 3:20-cv-00178-slc

 TRUEACCORD CORP.,

      Defendant.

                      PLAINTIFF’S NOTICE OF ACCEPTANCE
                      OF DEFENDANT’S OFFER OF JUDGMENT

        Pursuant to Fed. R. Civ. P. 68(a), Plaintiff, KRISTOPHER C. ROSCHE, through

undersigned counsel, hereby accepts and offers notice that he accepted Defendant,

TRUEACCORD CORP.’s Offer of Judgment dated April 6, 2020, attached as Exhibit A.

DATED: April 20, 2020                          Respectfully submitted,

                                               /s/ Mohammed O. Badwan

                                               Mohammed O. Badwan
                                               Joseph S. Davidson
                                               SULAIMAN LAW GROUP, LTD.
                                               2500 South Highland Avenue
                                               Suite 200
                                               Lombard, Illinois 60148
                                               +1 630-575-8181
                                               mbadwan@sulaimanlaw.com
                                               jdavidson@sulaimanlaw.com




                                           1
         Case: 3:20-cv-00178-jdp Document #: 7 Filed: 04/20/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 20, 2020, I electronically filed the foregoing with the Clerk
of the Court for the United States District Court for the Western District of Wisconsin by using
the CM/ECF system. I certify that all participants in the case are registered CM/ECF users and
that service will be accomplished by the CM/ECF system.

                                                     /s/ Mohammed O. Badwan




                                                 2
